Name: Commission Regulation (EC) No 747/2008 of 30 July 2008 amending Regulation (EC) No 716/2007 of the European Parliament and of the Council on Community statistics on the structure and activity of foreign affiliates, as regards the definitions of characteristics and the implementation of NACE Rev. 2 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: business classification;  economic analysis;  business organisation
 Date Published: nan

 31.7.2008 EN Official Journal of the European Union L 202/20 COMMISSION REGULATION (EC) No 747/2008 of 30 July 2008 amending Regulation (EC) No 716/2007 of the European Parliament and of the Council on Community statistics on the structure and activity of foreign affiliates, as regards the definitions of characteristics and the implementation of NACE Rev. 2 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 716/2007 of the European Parliament and of the Council of 20 June 2007 on Community statistics on the structure and activity of foreign affiliates (1), and in particular Article 9(2)(a) thereof, Whereas: (1) Regulation (EC) No 716/2007 established a common framework for the systematic production of Community statistics on the structure and activity of foreign affiliates. (2) It is necessary to adapt the definitions for the characteristics on research and development variables for the common module for inward statistics on foreign affiliates. (3) It is also necessary to adapt the activity breakdown levels following the adoption of Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 (2). (4) Regulation (EC) No 716/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 716/2007 is amended as follows: 1. Section 2 of Annex I is replaced by the text set out in Annex I to this Regulation. 2. The table for the activity breakdown levels 1 and 2 referred to in Annex III is replaced by the table set out in Annex II to this Regulation. 3. The table for the activity breakdown level 3 referred to in Annex III is replaced by the table set out in Annex III to this Regulation. Article 2 Member States shall apply Annex III to Regulation (EC) No 716/2007 as amended by this Regulation:  as regards levels 1 and 2, from 1 January 2010 (for reference year 2010 and subsequent years),  as regards level 3, from 1 January 2008 (for reference year 2008 and subsequent years). Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 171, 29.6.2007, p. 17. (2) OJ L 393, 30.12.2006, p. 1. Regulation as amended by Regulation (EC) No 295/2008 (OJ L 97, 9.4.2008, p. 13). ANNEX I SECTION 2 Characteristics The following characteristics as defined in the Annex to Commission Regulation (EC) No 2700/98 of 17 December 1998 concerning the definitions of characteristics for structural business statistics (1) will be compiled: Code Title 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services purchased for resale in the same condition as received 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed The following characteristics will also be compiled by Member States for the 2009 reference year and subsequent years: Code Title and definition 22 11 0 Total intramural R&D expenditure (2) Research and experimental development comprise creative work undertaken on a systematic basis in order to increase the stock of knowledge, including of man, culture and society, and the use of this stock of knowledge to devise new applications. Intramural expenditures are all expenditures for R&D (research and development) performed within the unit, regardless of the source of funds. R&D must be distinguished from expenditures for a wide range of related activities. The following are therefore excluded from R&D expenditure:  expenditures on education and training,  expenditures on other scientific and technological activities (e.g. information services, testing and standardisation, feasibility studies),  expenditures on other industrial activities (e.g. industrial innovations n.e.s.),  expenditures on purely financing activities (other administrations and other indirect supporting activities are included). Research and development expenditure may, depending upon national laws, be recorded in one of three places: movements in intangible assets, movements in tangible assets or operating expenditure. If under national law it may be partly or completely capitalised the expenditure is included in the movement of the intangible assets included in company accounts under Fixed assets  intangible assets  costs of research and development. If under national law it is only partially capitalised or not capitalised at all, the current expenditure is part of Raw materials and consumables, other external charges, staff costs and other operating charges and the capital expenditure is included in the movement of the tangible assets included in company accounts under Fixed assets  tangible assets. 22 12 0 Total number of R&D personnel (2) Research and experimental development comprise creative work undertaken on a systematic basis in order to increase the stock of knowledge, including knowledge of man, culture and society, and the use of this stock of knowledge to devise new applications. All persons employed directly on research & development (R&D) should be counted, as well as those providing direct services such as R&D managers, administrators and clerical staff. Those persons providing an indirect service, such as canteen and security staff, should be excluded, even though their wages and salaries are included as an overhead in the measurement of expenditure. R&D personnel must be distinguished from personnel for a wide range of related activities. The following are therefore excluded from R&D personnel:  Personnel employed on education and training,  Personnel employed on other scientific and technological activities (e.g. information services, testing and standardisation, feasibility studies),  Personnel employed on other industrial activities (e.g. industrial innovations n.e.s.),  Personnel employed on administration and other indirect supporting activities. Link to company accounts The total number of research and development personnel may not be isolated in company accounts. It is part of the number of persons employed which is recorded in the notes on the company accounts (Article 43(8)). Link to other variables Part of the number of persons employed (16 11 0). If the number of persons employed is not available, the number of employees (code 16 13 0) will be compiled instead. Characteristics total intramural R&D expenditure  (code 22 11 0) and total number of R&D personnel  (code 22 12 0) are only required to be compiled for activities in NACE sections B, C, D, E and F. Up to reference year 2009, Member States will compile these characteristics as defined in the Annex to Commission Regulation (EC) No 2700/98 of 17 December 1998. For NACE section K only the number of enterprises, turnover (3) and the number of persons employed (or the number of employees instead) will be compiled. (1) OJ L 344, 18.12.1998, p. 49. Regulation as last amended by Regulation (EC) No 1670/2003 (OJ L 244, 29.9.2003, p. 74). (2) Variables 22 11 0 and 22 12 0 shall be reported every second year. If the total amount of turnover or the number of persons employed in a division of NACE Rev. 2 Sections B to F represents, in a Member State, less than 1 % of the Community total, the information necessary for the compilation of statistics relating to characteristics 22 11 0 and 22 12 0 need not be collated for the purposes of this Regulation. (3) For NACE Rev. 2 division 64 turnover will be replaced by production value. ANNEX II In Annex III to Regulation (EC) No 716/2007 the table for activity breakdown levels 1 and 2 is replaced by the following: Activity breakdown levels 1 and 2 for outward statistics on foreign affiliates Level 1 Level 2 NACE Rev. 2 TOTAL ACTIVITY TOTAL ACTIVITY sec B to S (excluding O) MINING AND QUARRYING MINING AND QUARRYING sec B Extraction of crude petroleum, natural gas and mining support service activities div 06, 09 MANUFACTURING MANUFACTURING sec C Food products, beverages and tobacco products div 10, 11, 12 Total textiles and wood activities div 13, 14, 16, 17, 18 Textiles and wearing apparel div 13, 14 Wood, paper, printing and reproduction div 16, 17, 18 Petroleum, chemicals, pharmaceutical products, rubber and plastic products Total petroleum, chemicals, pharmaceutical products, rubber and plastic products div 19, 20, 21, 22 Coke and refined petroleum products div 19 Chemicals and chemical products div 20 Rubber and plastic products div 22 Total metal and machinery products div 24, 25, 26, 28 Basic metals and fabricated metal products div 24, 25 Computer, electronic and optical products Computer, electronic and optical products div 26 Machinery and equipment n.e.c. div 28 Vehicles, other transport equipment Total vehicles and other transport equipment div 29, 30 Motor vehicles, trailers and semi trailers div 29 Other transport equipment div 30 Total of other manufacturing div 15, 23, 27, 31, 32, 33 ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY sec D WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES sec E Water collection, treatment and supply div 36 Sewerage, waste management, remediation activities div 37, 38, 39 CONSTRUCTION CONSTRUCTION sec F TOTAL SERVICES TOTAL SERVICES sec G, H, I, J, K, L, M, N, P, Q, R, S WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES sec G Wholesale and retail trade and repair of motor vehicles and motorcycles div 45 Wholesale trade, except of motor vehicles and motorcycles div 46 Retail trade, except of motor vehicles and motorcycles div 47 TRANSPORTATION AND STORAGE TRANSPORTATION AND STORAGE sec H TOTAL transport and storage div 49, 50, 51, 52 Land transport and transport via pipelines div 49 Water transport div 50 Air transport div 51 Warehousing and support activities for transportation div 52 Postal and courier activities div 53 ACCOMMODATION AND FOOD SERVICE ACTIVITIES ACCOMMODATION AND FOOD SERVICE ACTIVITIES sec I INFORMATION AND COMMUNICATION INFORMATION AND COMMUNICATION sec J Motion picture, video, television programme production, other entertainment activities div 59, 60 Telecommunications div 61 Other information and communication activities div 58, 62, 63 FINANCIAL AND INSURANCE ACTIVITIES FINANCIAL AND INSURANCE ACTIVITIES sec K Financial intermediation, except insurance and pension funding div 64  Activities of holding companies group 64.2 Insurance, reinsurance and pension funding, except compulsory social security div 65 Other financial activities div 66 REAL ESTATE ACTIVITIES sec L PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES sec M Legal and accounting activities div 69  Legal activities group 69.1  Accounting, bookkeeping and auditing activities; tax consultancy group 69.2 Activities of head offices; management consultancy activities div 70  Activities of head offices group 70.1  Management consultancy activities group 70.2 Architecture and engineering activities; technical testing and analysis div 71 Scientific research and development Scientific research and development div 72 Advertising and market research div 73  Advertising group 73.1  Market research and public opinion polling group 73.2 Other professional, scientific and technical activities, veterinary activities div 74, 75 ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES sec N Rental and leasing activities div 77 Other administrative and support service activities div 78, 79, 80, 81, 82 EDUCATION sec P HUMAN HEALTH AND SOCIAL WORK ACTIVITIES sec Q ARTS, ENTERTAINMENT AND RECREATION ARTS, ENTERTAINMENT AND RECREATION sec R Creative, arts and entertainment activities div 90 Libraries, archives, museums and other cultural activities div 91 Sporting and other recreational activities; gambling and betting activities div 92, 93 OTHER SERVICE ACTIVITIES sec S Activities of membership organisations div 94 Repair of computers and personal and household goods, other personal service activities div 95, 96 Not allocated ANNEX III In Annex III to Regulation (EC) No 716/2007 the table for activity breakdown level 3 is replaced by the following: Activity breakdown level 3 for inward statistics on foreign affiliates Level 3 (NACE Rev. 2) Heading Requested level of detail Business Economy Sections B to N excluding K MINING AND QUARRYING Section B MANUFACTURING Section C All divisions 10 to 33 ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY Section D Division 35 WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES Section E All divisions 36 to 39 CONSTRUCTION Section F All divisions 41 to 43 All groups 41.1 and 41.2, 42.1 to 42.9, 43.1 to 43.9 WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTOCYCLES Section G All divisions 45 to 47 All groups 45.1 to 45.2, 46.1 to 46.9, 47.1 to 47.9 TRANSPORTATION AND STORAGE Section H All divisions 49 to 53 Groups 49.1 to 49.5 ACCOMMODATION AND FOOD SERVICES ACTIVITIES Section I All divisions 55 to 56 All groups 55.1 to 55.9, 56.1 to 56.3 INFORMATION AND COMMUNICATION Section J All divisions 58 to 63 Groups 58.1, 58.2, 63.1, 63.9 FINANCIAL AND INSURANCE ACTIVITIES Section K All divisions 64 to 66 REAL ESTATE ACTIVITIES Section L Division 68 PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES Section M All divisions 69 to 75 ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES Section N All divisions 77 to 82 Groups 77.1 to 77.4